Citation Nr: 1226044	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  10-36 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 30, 2010, and to a rating in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2009 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

On a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  For the period beginning May 12, 2009, the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a worklike setting); an inability to establish and maintain effective relationships; hopelessness; impaired sleep; crying episodes; short temper; hypervigilance; isolation; mistrust of others; irritability; aggression; disillusionment; inability to deal with authority; panic attacks; anxiety; nightmares; vague feelings of self-harm; some obsessive or ritualistic behavior; intrusive memories; intense psychological distress and physiological reactivity at exposure to cues; avoidance of reminders of trauma; avoidance of places and activities regarding war; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; a restricted range of affect; a sense of foreshortened future; difficulty concentrating and paying attention; and an exaggerated startle response.

2.  For the period beginning May 12, 2009, the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.


CONCLUSIONS OF LAW

1.  Beginning May 12, 2009, the schedular criteria for a rating of 70 percent, but no higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9411.

2.  Beginning May 12, 2009, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a July 2009 letter, sent prior to the August 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the July 2009 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as VA examination and treatment records, have been obtained and considered.  In this regard, neither the Veteran nor his representative has identified any outstanding treatment records that have not been obtained.  The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disability.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorder, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

The Veteran was also afforded VA examinations in July 2009 and April 2010 in conjunction with the increased rating claim on appeal.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include an interview with the Veteran and a full examination addressing the relevant rating criteria.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Veteran is service-connected for PTSD, which has been evaluated as 30 percent disabling effective December 10, 2007, and 50 percent disabling as of April 30, 2010.  The Veteran filed a claim for an increased rating on June 30, 2009.  In documents of record, the Veteran contends that his PTSD is more severe than the currently assigned ratings and, as such, he is entitled to a higher initial rating.

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board notes that the evidence of record shows various nonservice-connected psychiatric diagnoses in addition to the Veteran's service-connected PTSD.  Where records have not specifically indicated what symptoms are attributable only to these nonservice-connected disabilities the Board will, for the limited purpose of this decision, attribute psychiatric signs and symptoms to his service-connected PTSD disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).

Following a review of the evidence of record, the Board finds that an initial rating of 70 percent, but no higher, is warranted as of May 12, 2009-the date of an extensive report from the Veteran's treating VA physician and Director of the PTSD program.  VA may consider the period of up to one year prior to the date of claim in increased rating cases for the purpose of determining whether it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §3.400(o)(2) (2011).

As relevant, the Veteran's VA physician provided treatment and an extensive report on the Veteran's mental health on May 12, 2009.  The Veteran reported that he lives in his sister's basement and has been unable to find employment as a welder for more than 6 months.  He reported that he is divorced, has no children, and has no contact with his parents; however, he noted that he does have a girlfriend.  He stated that he had feelings of depression and hopelessness.  The Veteran-who was granted service connection for PTSD on the basis of his experiences working with severely wounded, disfigured, and deceased personnel from Vietnam at Barbers Point, Hawaii-reported having dreams about Vietnam and waking up sweating and nervous.  He stated that he sleeps in a chair, awakens at midnight, and cannot fall back to sleep.  He reported that he had a couple of episodes in which he broke down and started crying.  The Veteran also stated that has had more than 20 to 25 jobs, and that he has lost jobs by losing his temper.  He reported that he is hypervigilant, manifested by his watching his back at restaurants and being unable to go to crowded shopping malls or to the state fair.  He noted that he does not trust anyone.  The VA physician diagnosed the Veteran with PTSD and opined that he "is severely dysfunctional due to his symptoms of PTSD.  His PTSD symptoms cause serious impairment in his level of occupational and social functioning."

VA provided the Veteran with a compensation and pension (C&P) examination of his PTSD in July 2009.  The Veteran stated that he had been married once in the early 1970s for less than two years, has no children, and has no contact with any family other than his sister.  He reported having a girlfriend, but no other friends.  The Veteran reported having moderately poor sleep (0 to 4 hours/night) and moderately severe isolation daily, as well as moderately severe difficulty dealing with or trusting authority.  The examiner noted that the Veteran was administratively discharged from service due to personality problems, including difficulty with authority, and further found that his problems with authority "are at least partially a manifestation of his PTSD."  The Veteran reported that he tends to quit jobs "the first time [the supervisors] tell me a lie."  He noted that he has been unemployed for 19 months, and attributed that to getting bad reference letters from his last employer due to his walking off of the job.  He also noted that his PTSD symptoms have resulted in highly strained interpersonal relationships that contribute to frequent firings or quitting of jobs.  He stated that he spends his time mowing the grass and with his dogs, listening to the radio and watching television.  He further stated that he has been in over 100 fights since his discharge, including 6 fights in 2009, which have led to arrests but no convictions.  The examiner noted that the Veteran's symptoms include irritability, aggression, depression, isolation, disillusionment, inability to deal with authority, and avoidance of others.  The examiner found that the Veteran does not have impairment of thought process, impairment of communication, delusions, hallucinations, or suicidal or homicidal thoughts.  The examiner found that the Veteran is able to maintain minimal personal hygiene and other basic activities of daily living; had normal orientation to person, time, and place; had no memory loss or impairment; had no obsessive or ritualistic behavior that interferes with routine activities; and has no irrelevant, illogical, or obscure speech patterns.  The Veteran reported having mild-to-moderate panic attacks a few times per week.  He also reported having a moderately depressed mood daily, which contributes to isolation and irritability, which, in turn, contribute to his inability to secure and maintain employment.  The Veteran also reported having mild-to-moderate anxiety daily, which contributes to isolation, which makes it difficult to secure and maintain employment.  He also reported having severely impaired impulse control, as manifested by his fights, which frequently contributes to job loss and worsens his depression.  He reported having a moderate sleep impairment which contributes to chronic fatigue.  The July 2009 VA examiner diagnosed the Veteran with PTSD and major depression, and opined that the symptoms of the two diagnoses cannot be separated based on the shared isolation and irritability.  Mittleider, supra.  The examiner assigned a GAF score of 51.  The examiner opined that the "Veteran has long standing irritability, isolation, disillusionment, [and] resentment of authority that have made employment difficult.  He does have some periods of stable employment, but only when his employers agree to leave him alone most of the time....In my opinion, [the] veteran's PTSD, especially his temper and intolerance of authority, have negatively impacted his ability to obtain and keep employment."  The examiner concluded that the Veteran's PTSD symptoms are severe enough to interfere with occupational and social functioning.

In September 2009, the Veteran told his treating VA physician that he has been experiencing panic attacks, sleeplessness, and anxiety since his time in service.  He further reported being more anxious, depressed, hypervigilant, isolating, and hopeless.  The physician diagnosed the Veteran with PTSD, and opined that it had worsened in the last few weeks.

VA provided the Veteran with a second C&P examination of his PTSD, by a different examiner, in April 2010.  The Veteran reported that he was arrested for fighting outside of a VFW hall on July 4, 2008.  He also reported having daily panic attacks, up to 2 to 3 per day.  The Veteran noted that he has nightmares daily or a few times per week, and has panic attacks sometimes when he does not know where he is when he awakens.  He reported feeling hopelessness, vague feelings of self-harm, and isolation.  The examiner found that the Veteran was oriented and cooperative, with normal and clear speech.  The Veteran's thought process was goal-directed and its content was without auditory or visual hallucinations or suicidal or homicidal ideation.  The Veteran seemed to have adequate maintenance of personal hygiene and other basic activities of daily living.  The Veteran reported having no memory difficulties.  He reported some obsessive or ritualistic behavior, namely lining up objects and avoiding sterilizing anything when cleaning.  He also reported having depression daily, and difficulty sleeping.  He noted that while he has had no physical fights lately, he has had numerous verbal fights.  The Veteran reported that he has not worked in almost 4 years, and that he has been seeking work but has been unable to be hired anywhere.  He noted that he was fired from his last job because he was preparing to assault the owner of the company, and the police were called, and ordered him off of the company's property.  The Veteran noted that he usually would "get mad and quit" or get into an argument with his boss.  Regarding relationships, the Veteran reported that he had not had a significant relationship since his divorce in the early 1970s, and is not interested in pursuing one.  He reported that he does not talk to his sister very much, and leaves his payment to her for his groceries on the counter; he also noted that he is grateful to her for helping him by allowing him to rent her basement.  He reported not talking with his other sister, and only occasionally talking with his brother.  He reported that he has no interest in social activities, and that he has not returned to the VFW hall since his assault there.  

The Veteran reported having intrusive memories, nightmares, intense psychological distress and physiological reactivity at exposure to cues, avoidance of reminders of trauma, avoidance of places and activities regarding war, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect, sense of foreshortened future, sleep disturbance, irritability or outbursts of anger, difficulty concentrating and paying attention, hypervigilance, and exaggerated startle response.  

The April 2010 VA examiner diagnosed the Veteran with PTSD and recurrent severe major depressive disorder without psychotic features, and assigned a GAF score of 50.  The examiner opined that the Veteran's PTSD and depression symptoms cannot be separated because depression has likely been a reaction to chronic PTSD.  Mittleider, supra.  The examiner further opined that "The veteran does appear to be able to work currently, if he works alone.  Symptoms of PTSD and depression do seem to be contributing to occupational difficulties, but if he utilizes his support system here at the KC VA Medical Center he should be able to maintain consistent employment for the next job he is able to attain (as he did during his last job)."  (Parentheses in original.)

In July 2010, the Veteran told his treating VA physician that he was having panic attacks 2 to 3 times per week.  He reported that his father had died and that he had been unable to attend the funeral because he cannot be in a crowd, and that he feels guilty about that.  He stated that his family has not spoken with him since the funeral.  The Veteran noted that he has not slept in 3 days, and dreams of war.  He reported feelings of anxiety, hypervigilance, isolation, and depression.  He noted that he has not worked steadily for close to 3 years.  The VA physician diagnosed the Veteran with PTSD, and opined that the Veteran "is severely dysfunctional due to his symptoms of PTSD.  He is unable to hold any gainful employment.  His symptoms cause serious impairment in his level of occupational and social functioning."

The Board finds that, for the entire appeal period, dating back to May 12, 2009, the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  38 C.F.R. §§ 3.400(o)(2), 4.130.  The Veteran's PTSD is further manifested by hopelessness, impaired sleep, crying episodes, short temper, hypervigilance, isolation, mistrust of others, irritability, aggression, disillusionment, inability to deal with authority, panic attacks, anxiety, nightmares, vague feelings of self-harm, some obsessive or ritualistic behavior, intrusive memories, intense psychological distress and physiological reactivity at exposure to cues, avoidance of reminders of trauma, avoidance of places and activities regarding war, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect, sense of foreshortened future, difficulty concentrating and paying attention, and an exaggerated startle response.

Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in total occupational and social impairment.  With respect to the symptoms noted to be indicative of a 100 percent rating, the Board notes that, at the July 2009 and April 2010 VA examinations, the Veteran reported a history of violence.  However, the Veteran has reported that he had no physical fights lately, and has instead been engaging in verbal fights.  This is not indicative of his PTSD symptoms resulting in a persistent danger of hurting self or others.  Additionally, the Board notes that the Veteran reported some disorientation to place at his April 2010 examination; specifically, he stated that he sometimes does not know where he is when he wakes up.  The Board finds that this experience is outweighed by his being fully oriented at his July 2009 and April 2010 VA examinations.  Moreover, as discussed below, the Board finds that, despite such factors, the Veteran's PTSD symptomatology on the whole does not more nearly approximate a 100 percent rating.  In this regard, at their respective examinations, the July 2009 and April 2010 VA examiners found that the Veteran did not have gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; inability to perform activities of daily living (including maintenance of minimal personal hygiene); or memory loss for names of close relatives, own occupation, or own name.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include hopelessness, impaired sleep, crying episodes, short temper, hypervigilance, isolation, mistrust of others, irritability, aggression, disillusionment, inability to deal with authority, panic attacks, anxiety, nightmares, vague feelings of self-harm, some obsessive or ritualistic behavior, intrusive memories, intense psychological distress and physiological reactivity at exposure to cues, avoidance of reminders of trauma, avoidance of places and activities regarding war, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect, sense of foreshortened future, difficulty concentrating and paying attention, and an exaggerated startle response.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 70 percent under the General Rating Formula as they are not of such a severity or frequency to result in total occupational and social impairment.

Additionally, the Board notes that the Veteran was assigned GAF scores attributable to his PTSD of 50 to 51.  GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American Psychiatric Association (1994) (DSM-IV), p. 32.  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores of 51-60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers.)  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  

A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  As noted above, the Veteran's GAF scores for PTSD have been 50 and 51, reflecting moderate to serious impairment.  Therefore, the Board finds that, based on the evidence of record, discussed previously, the Veteran's symptomatology is consistent with such impairment, which is in accord with a 70 percent rating.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his PTSD that are not addressed by the rating schedule, especially in light of the rating schedule's contemplation of unenumerated symptoms.  Mauerhan, supra.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In conclusion, the Board finds that the Veteran is entitled to a rating of 70 percent, but no higher, for his PTSD beginning May 12, 2009.

III.  TDIU

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As explained above, the Veteran's PTSD warrants a rating of 70 percent disabling as of May 12, 2009.  The Veteran is not in receipt of service-connection for any other disabilities.  Therefore, the Veteran meets the schedular threshold for a TDIU as of May 12, 2009.  As such, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation due solely to his service-connected disability.

The Veteran's employment history has been one of consistent unemployment at the time of his VA treatment and VA examinations; however, his reported duration of unemployment has been inconsistent.  In May 2009, the Veteran stated that he had not worked in more than 6 months, and had not had steady work for close to a year.  In July 2009, the Veteran reported that he had been unemployed for the last 19 months.  In September 2009, the Veteran stated that he had not worked for more than 1 year.  At his April 2010 VA examination, the Veteran reported that he had not worked in almost 4 years.  In July 2010, the Veteran stated that he had not worked steadily for close to 3 years.

With respect to clinical opinions, the record reflects that the Veteran's treating VA physician and Director of the PTSD program opined on May 12, 2009 that he "is severely dysfunctional due to his symptoms of PTSD.  His PTSD symptoms cause serious impairment in his level of occupational and social functioning."  In July 2010, that VA physician further opined that the Veteran "is severely dysfunctional due to his symptoms of PTSD.  He is unable to hold any gainful employment.  His symptoms cause serious impairment in his level of occupational and social functioning."

Similarly, the July 2009 VA examiner opined that the Veteran "does have some periods of stable employment, but only when his employers agree to leave him alone most of the time....In my opinion, [the] veteran's PTSD, especially his temper and intolerance of authority, have negatively impacted his ability to obtain and keep employment."  The examiner concluded that the Veteran's PTSD symptoms are severe enough to interfere with occupational and social functioning.

The Board acknowledges the April 2010 VA examiner's opinion to the contrary, that: "The veteran does appear to be able to work currently, if he works alone.  Symptoms of PTSD and depression do seem to be contributing to occupational difficulties, but if he utilizes his support system here at the KC VA Medical Center he should be able to maintain consistent employment for the next job he is able to attain (as he did during his last job)."  (Parentheses in original.)

Where, as here, there are conflicting medical opinions of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Greater weight may be placed on one clinician's opinion than another's based on the reasoning in the opinions, and whether and to what extent the clinicians reviewed the Veteran's prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this case, the Board finds that the Veteran's treating VA physician's opinion is most probative, for three reasons.  First, the treating VA physician has had more opportunities than the April 2010 examiner to observe and evaluate the Veteran.  Second, notwithstanding the April 2010 examiner's opinion that the Veteran could maintain consistent employment at his next job as he did at his last, the record reflects that the Veteran was fired from his last job because he was preparing to assault the owner of the company, resulting in his removal by order of the police.  Third, with respect to securing new employment, the Veteran has reported that this has been complicated by his getting bad reference letters from a previous employer due to his walking off of the job.  Consequently, the Board finds that the opinion of the Veteran's treating VA physician and Director of the PTSD program is entitled to the most probative weight.  Winsett, supra; Gabrielson, supra.

Therefore, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability and, as such, a TDIU is warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

A rating of 70 percent, but no higher, beginning May 12, 2009, for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits.

As of May 12, 2009, a TDIU is granted.



____________________________________________
K.OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


